DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment received December 22, 2021.  Claims 1, 2, 4 and 8-10 were amended.  Claim 13 is a canceled claim.  Claims 1-12, 14, and 15 are pending.
Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (WO 2016/026122 A1).
Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2016/026122 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1).
Oh et al. teaches the following amine formula:

    PNG
    media_image1.png
    136
    215
    media_image1.png
    Greyscale
(see par. 29).
A “Z” group may be an A1 group (see par. 31), which are taught in par. 71 and include arylene groups (see par. 71).  L1 to L4 groups may include groups such as phenyl, biphenyl, phenyl-carbazole, spirofluorene, or phenyl-substituted fluorene (see par. 72) among others:  

    PNG
    media_image2.png
    89
    56
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    64
    112
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    116
    115
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    97
    113
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    104
    107
    media_image6.png
    Greyscale
.
Substituents on L1 to L4 groups such as the phenyl-carbazole, spirofluorene, or phenyl-substituted fluorene may include at least a vinyl group (alkenyl group), which is considered to be a “crosslinkable group” per instant Q (see par. 73).  Regarding claims 9 and 10, the formula is diamine when m+n = 2 (see par. 30).  
	While Oh et al. does not appear to exemplify a compound with vinyl substituent groups on “L” groups, it would have been obvious to one of ordinary skill in the art to have formed a compound according to the amine formula where one or two of L1 to L4 are phenyl-carbazole, spirofluorene or phenyl-substituted fluorene and comprise vinyl group(s) as substituent(s), because Oh et al. expressly defines the formula to include definitions for the variables of the formula also meeting the requirements of instant claim 1 formula (1).  One would expect to achieve a functional amine compound within the disclosure of Oh et al. for an EL device with a predictable result and a reasonable expectation of success.
	Regarding claim 12, the amine compounds may be in solution at the end of a synthesis process to make and to purify the amine compounds (see par. 116).

Regarding claim 15, the amine compounds are used in an organic layer in an electroluminescent device (see par. 26).  No layers in addition to the layer containing the compound of instant claim 1 are specifically required by claim 15.  The disclosure of Oh et al. of an EL device containing the compound meets the claim limitation device structure requirements.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) as applied to claim 1 above, in view of Etzbach et al. (US 5,922,481).
Oh is relied upon as set forth above.
Oh et al. teaches EL devices comprised of arylamine compounds that may include groups that read upon crosslinkable groups (i.e., capable of crosslink such as vinyl) as discussed above.   Oh et al. is silent with respect to teaching a process of forming a light emitting layer including the arylamine compound in solution by performing a crosslinking step on said light emitting layer.  In analogous art, Etzbach et al. teaches organic layers of an electroluminescent device may be formed of a functional compound in solution in combination with material such as binder and crosslinking agents where materials of the layer are crosslinked thermally or by radiation (see col. 14, lines 50-67 and col. 15, lines 1-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an EL 
The office further notes that the claim 11 claim language does not require that the compound of claim 1 itself is crosslinked in the process. Rather a “crosslinked layer” and “layer is crosslinked” are recited.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection over Oh et al., applicant argues “the compounds of amended claim 1 correspond to amine derivatives comprising at least one polymerizable group, where the polymerizable group is not part of the conjugation system of the amine group”.  In response, the office submits the exact term “polymerizable” is not used in claim 1, but rather variable “Q” is a “crosslinkable” group (i.e., capable of crosslinking).  Further, there is no language present in the claims that specifically conveys “polymerizable group is not part of the conjugation system of the amine group” as stated.  The office maintains Oh et al. teaches substituent groups (vinyl/alkenyl) that correspond to instant “Q” groups and accordingly, Oh et al. is considered to render obvious the compound of instant formula (1).  
Furthermore, the office notes that the claims never require that the compound of instant formula (1) itself is actually crosslinked, but rather a group “capable” of crosslink is recited.   results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786